         Case 1:20-cv-10324-LAK-SDA Document 16 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 John Wilson,                                                                         3/31/2021

                                 Plaintiff,
                                                                1:20-cv-10324 (LAK) (SDA)
                     -against-
                                                                ORDER
 Federal Bureau of Investigation,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

         Following a telephone conference with the parties today, the Court Orders as follows: On

April 30, 2021, the parties shall file a joint letter regarding the status of this action.

SO ORDERED.

Dated:    New York, New York
          March 31, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
